Citation Nr: 1045670	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-38 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board denied the Veteran's claims in June 2009.  In March 
2010, the Veteran's attorney and the VA's General Counsel filed a 
joint motion with the Court of Appeals for Veterans Claims to 
vacate the Board's decision.  The Court remanded the Veteran's 
case to the Board.  The basis for the motion was VA's failure to 
afford the Veteran an examination relevant to his claimed 
disabilities.  The Veteran's claim was remanded by the Board in 
August 2010.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is 
unfortunately once again necessary.  

The Veteran was afforded a VA examination in October 2010.  He 
reported that he worked for AT&T from 1956 to 1988 and received 
annual hearing evaluations because the company was Occupational 
Safety and Health Administration (OSHA) regulated.  He indicated 
that those records revealed some hearing loss.  The records from 
AT&T have not been associated with the claims file.  In order to 
properly evaluate the Veteran's claim the records should be 
obtained.  

If the records from AT&T substantiate the Veteran's report of a 
loss of hearing acuity, the Veteran should be afforded another VA 
audiological examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the 
necessary medical release in order to 
obtain the Veteran's hearing evaluations 
performed at AT&T during his employment 
from 1956 to 1988.  Any negative responses 
should be associated with the claims file.   

2.  If the records from AT&T substantiate 
the Veteran's report of a loss of hearing 
acuity, the Veteran should be afforded 
another VA audiological examination.  The 
audiologist should review the claims file 
and provide an opinion as to whether it is 
at least as likely as not (50 percent or 
more probability) that any hearing loss or 
tinnitus is related to the Veteran's 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
examiner is requested to reconcile the 
medical opinion with the other opinions of 
record and address the Veteran's 
contentions that he has had difficulty with 
his hearing and had tinnitus since 
separation from service.  

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


